Citation Nr: 0500238	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to May 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Newark Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with depression, rated 30 percent.  In December 2004, he 
appeared before the undersigned at a Travel Board hearing at 
the RO.  The Board granted the veteran's motion (presented 
orally at the hearing) to advance his appeal on the Board's 
docket.  At the hearing, the veteran submitted additional 
evidence with a waiver of RO initial consideration of such 
evidence.  

Based on statements within a VA Form 21-4142 received by the 
RO in April 2004 (along with attached private medical 
records), it appears that the veteran has raised the issue of 
entitlement to service connection for hearing loss.  The RO 
has not yet adjudicated this matter, and it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

Throughout the appeal period symptoms of the veteran's PTSD, 
including flashbacks, intrusive thoughts, nightmares, anxiety 
attacks, hypervigilance, an easy startle reflex, and some 
social isolation, have resulted in social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained service medical records and all 
identified records from postservice medical care providers.  
There is no indication that there is any relevant evidence 
outstanding, and development appears complete to the extent 
possible.  Regardless, as the veteran is not prejudiced by 
the determination below, there is no need to dwell on the 
impact of the VCAA on this claim.  

Background

By the May 2003 decision now on appeal, the RO granted 
service connection for PTSD with depression, rated 30 percent 
disabling effective May 17, 1999 (the date of receipt of his 
claim).  Essentially, the veteran contends that the symptoms 
of his PTSD with depression are of such severity that an 
increased rating is warranted.  

On VA examination in April 2001, it was noted that the 
veteran had undergone multiple psychiatric hospitalizations 
for PTSD.  He was taking Wellbutrin to alleviate his PTSD 
symptoms.  He complained of nightmares and bad dreams, 
intrusive thoughts, and flashbacks.  His spouse reported that 
his personal hygiene had deteriorated, and he had lost 
interest in hobbies and interests that he enjoyed in the 
past.  The veteran was retired after working in a bakery for 
more than 19 years.  He lived with his spouse and their 
daughter, with whom he had a good relationship.  He was also 
close with a sister, and he had a few close friends.  
Examination revealed that the veteran was dressed casually 
and was cooperative.  His mood was neutral and his affect was 
smiling.  He was oriented to time, place, and person.  His 
speech was normal, he exhibited no perceptual problems, and 
his thought process and content were normal.  There was no 
suicidal or homicidal ideation.  His insight and judgment 
were fair, as was his impulse control.  His memory was 1 out 
of 3.  He was unable to do serial sevens.  The veteran 
reported that he spent his time at home reading the 
encyclopedia or reading war books.  He dined out with his 
sister approximately once weekly when she was able to take 
him out.  He attended church occasionally.  The examiner 
reported that the veteran was leading a fairly well-adjusted 
life, although his PTSD symptoms interfered with his general 
interest in life.  The diagnosis was PTSD; the Global 
Assessment of Functioning (GAF) score was 60.  

The veteran has been followed for his PTSD symptoms at a VA 
medical facility, and by private physicians, as shown in 
outpatient records dated from September 1998 to April 2002.  
An October 2001 VA outpatient record indicates that he had a 
history of depression and memory problems over the prior six 
years.  His spouse informed the VA physician that he was 
unable to care for himself in such ways as bathing and 
brushing his teeth.  She reported that he had taken Prozac to 
alleviate his PTSD symptoms until approximately 2000.  The 
Prozac was apparently discontinued in favor of Wellbutrin, 
which reportedly was more effective, inasmuch as the veteran 
bathed himself and brushed his own teeth when urged by his 
spouse.  The outpatient records reflect that the veteran had 
significant memory problems in that he was unable to remember 
new things.  The records show diagnoses of PTSD, depression, 
and "pseudodementia on basis of depression."  

On VA examination in November 2003, the examiner noted that 
the veteran took antidepressants in the past and had 
undergone psychotherapy.  His spouse and sister had died 
since the last examination.  He continued to live with his 
daughter, with whom he maintained a good relationship.  He 
continued to complain of nightmares and bad dreams 
approximately once weekly.  He reported that he had become 
hypervigilant, and startled at loud noises.  Those symptoms 
manifested approximately once weekly.  He described his PTSD 
symptoms as mild to moderate, and he had experienced them 
"for many years."  He also complained of depression and 
anxiety.  He had problems with recent memories and he had 
difficulty making decisions.  Sometimes he felt confused and 
thought his daughter was "the enemy."  He required 
assistance with his daily activities, including bathing.  
Examination revealed essentially the same objective findings 
as those noted in the April 2001 report of examination.  The 
veteran was dressed casually and was cooperative.  His mood 
was neutral and his affect was smiling.  He was oriented to 
time, place, and person.  His speech was normal, he exhibited 
no perceptual problems, and his thought process and thought 
content were normal.  There was no suicidal or homicidal 
ideation.  His insight and judgment were fair, as was his 
impulse control.  His memory was 1 out of 3, and he was 
unable to do serial sevens.  He spent his time at home 
watching television or reading books, and had a limited 
social network.  The examiner noted that in addition to the 
PTSD, the veteran was also suffering from dementia.  The 
diagnosis was PTSD; the GAF score was 60.  The examiner 
reported that the veteran's PTSD symptoms "are his bad 
dreams, nightmares, flashbacks, and anxiety.  His symptoms of 
dementia are his problems with memory, confusional states, 
[and] difficulty making decisions."  

Additional VA outpatient records dated through November 2004 
reveal that the veteran continued to be followed for PTSD 
symptoms, and the records show diagnoses of PTSD and 
depression.  A June 2003 record indicates that the veteran 
responded affirmatively when asked if he often had feelings 
of depression or hopelessness during the prior month.  He 
also answered affirmatively when asked if, during the prior 
month, he had often been bothered by little interest or 
pleasure in doing things.  

At the December 2004 hearing, the veteran reported that he 
did not "get out too often" and avoided crowds.  His 
daughter testified that he had anxiety attacks when he left 
his house, and "he's always afraid he's not gonna get 
home."  She reported that he was "completely different than 
he ever used to be," and on an average day he "pretty much 
just sits around."  He continued to have nightmares, and 
occasionally awakened from nightmares screaming his 
daughter's name.  He enjoyed reading the newspaper and 
encyclopedias, and he also watches television.  She stated 
that the veteran is "pretty much just in the house all the 
time.  He just, more or less, sits around."  His friends 
were no longer nearby in that they either had died or moved 
away.  

The veteran's daughter further testified:

He's totally helpless in terms of taking 
care of himself, and he doesn't act like 
he used to act. He talks about the war a 
lot.  He can't seem to get it out of his 
mind.  He just lost all interest in 
things he always loved to do. He was 
always very active in our church.  He has 
no interest in that anymore either.  He 
was always a very active person.  He 
liked sports.  He would go to the high 
school ball game all the time.  He hasn't 
been to one in I don't know when.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The reports of VA examinations in April 2001 and November 
2003, along with the rest of the evidence of record (to 
include VA outpatient records, GAF scores and testimony at 
the December 2004 hearing), establish that manifestations of 
the veteran's service-connected PTSD with depression more 
closely approximate the criteria for a 50 percent evaluation, 
and have done so since the effective date of the grant of 
service connection.  

The veteran's PTSD with depression is manifested by 
flashbacks, nightmares, some intrusive thoughts, an easy 
startle reflex, hypervigilance, anxiety attacks, and some 
social detachment.  He and his daughter recount a list of 
symptoms claimed to be of substantial degree.  VA 
examinations reveal social impairment with deficiencies that 
fairly approximate those listed in the schedular criteria for 
a 50 percent rating (outlined above).  The veteran has 
exhibited difficulty in establishing and maintaining 
effective relationships outside of the one he enjoys with his 
daughter.  He has impaired memory and motivation.  It is 
apparent that, at least in part due to his PTSD with 
depression, he is occasionally unable to attend to some of 
his activities of daily living without the aid of his 
daughter.  Consequently, resolving reasonable doubt in his 
favor, a 50 percent rating is warranted.  

The analysis of a claim for a higher initial rating requires 
consideration of the possibility of "staged ratings," 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating(s) at the various stages.  Here, the 
Board finds that symptoms of the veteran's PTSD with 
depression have consistently met or nearly approximated the 
criteria necessary for a 50 percent rating under Code 9411 
throughout the appeal period.  

The record does not show that the veteran has/or had 
occupational and social impairment, with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  Hence; a 70 percent, or 
higher, rating for PTSD is not warranted at any time during 
the appeal period.  


ORDER

A 50 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


